Citation Nr: 0507503	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  99-13 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for traumatic arthritis of 
the lumbar spine, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel






INTRODUCTION


The veteran served on active duty from May 1972 to October 
1972, from October 1972 to October 1977 and from September 
1986 to June 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, among other 
determinations, extended through March 31, 1998, a temporary 
total (100 percent) convalescent rating pursuant to 38 C.F.R. 
§ 4.30 previously awarded on April 27, 1998, for the period 
since February 27, 1998, and raised the schedular rating for 
service-connected traumatic arthritis of the lumbar spine 
from 10 percent to 40 percent from August 1, 1998.  The 
veteran has appealed the amount of the increase of the 
schedular rating.

The veteran filed an informal claim for an increased rating 
for traumatic arthritis of the lumbar spine in March 1998, at 
which time he had no other service-connected disabilities.  
When the claim was reviewed in August 1998, the RO awarded 
service connection for neurogenic bladder, a scar of the 
lumbar spine, and bowel incontinence pursuant to 38 C.F.R. 
§ 3.310(a) (1998) as disabilities proximately due to and the 
result of the service-connected lumbar spine arthritis and 
assigned schedular ratings of 30 percent, 10 percent and 0 
percent, respectively, from February 27, 1998.  By a later 
rating decision of July 1, 1999, the RO granted service 
connection for major depression and impotency pursuant to 
38 C.F.R. § 3.310(a) and assigned ratings of 70 percent and 0 
percent, respectively.  On November 9, 1999, the RO awarded a 
total rating based on individual unemployability from August 
1, 1998; the day following termination of the temporary total 
convalescent rating assigned under 38 C.F.R. § 4.30.

As a result of these additional awards, all disability shown 
to be due to the original back injury in service and its 
residuals has been recognized as service-connected and has 
been included in one or the other of the various ratings 
assigned.  Only the rating for the original service-connected 
disability, traumatic arthritis of the lumbar spine, is 
currently before the Board on appeal.  Following the August 
20, 1998 rating decision, the veteran submitted timely 
notices of disagreement with the ratings assigned for 
neurogenic bladder and bowel incontinence, but after the 
ratings for these disabilities were later raised to 40 
percent and 10 percent, respectively, the veteran advised the 
RO in writing that his appeal was satisfied as to those 
issues.  Consequently the Board will take no further action 
on either matter.

Since the veteran has been awarded compensation at the total 
disability (100 percent) rate for the entire period since 
February 27, 1998, the date of his admission to a VA hospital 
for back surgery, neither an allowance nor a denial of the 
present appeal for an increased rating for the traumatic 
arthritis alone will affect the amount of compensation paid 
to him.  The RO contacted the veteran's representative by 
memorandum in December 1999 to ask whether the assignment of 
a 40 percent rating satisfied the appeal as to the back.  
Apparently having forwarded the inquiry to the veteran, the 
representative reported in March 2000 that the veteran had 
not replied.  Therefore, in the absence of an expression of a 
contrary intention by the veteran, it was assumed that he 
wished to continue with his appeal as to the rating for 
traumatic arthritis and the Board has proceeded accordingly.

The Board ordered further development on the veteran's case 
in December 2002.  In light of the Federal Circuit Court's 
decision in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the VA 
determined that the Veterans Benefits Association (VBA) would 
resume all development functions.  In other words, aside from 
the limited class of development functions that the Board was 
statutorily permitted to carry out, see 38 U.S.C.A. 
§§ 7107(b) and 7109(a), all evidence development must be 
conducted at the RO level.  As such, this case was remanded 
in July 2003 to the RO for a VA orthopedic examination to 
comply with the new spine regulations.






FINDING OF FACT


Medical evidence indicates that the service-connected 
traumatic arthritis of the lumbar spine is manifested by pain 
and severe limitation of motion.


CONCLUSION OF LAW


The criteria for a 50 percent rating for traumatic arthritis 
of the lumbar spine have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5292 and 5293 
(2001); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran served on active duty from May 1972 to October 
1972, from October 1972 to October 1977 and from September 
1986 to June 1988.

The veteran was granted service connection for traumatic 
arthritis of the lumbar spine in October 1993.  The veteran 
filed a claim for an increased rating in March 1998 and his 
rating was continued at 10 percent in a rating decision dated 
April 1998.  In August 1998, the RO increased the veteran's 
rating for traumatic arthritis of the lumbar spine from 10 
percent to 40 percent.

The veteran submitted to a VA orthopedic examination in June 
1998.  The examiner noted that the veteran underwent a spinal 
effusion of L4 - L5 in February 1998.  Upon physical 
examination, the veteran's lumbar spine movement was from 0 
to 20 degrees and was very painful.  He extended from 0 to 10 
degrees, which was also painful.  The patient's knee reflex 
was one plus on both sides and straight leg raising produced 
back pain but no leg pain.  X-rays of the lumbar spine 
revealed instrumentation and effusion between L4 and L5.  
Preoperative x-rays revealed anterior slipping of L4 and L5 
of a degenerative nature.  The examiner stated that the 
benefit of the surgery would not be known until a year post 
surgery.  The examiner stated that the veteran's bladder 
problem would be permanent as well as some permanent loss of 
motion in his back.  The examiner also predicted that the 
veteran would always have some degree of low back pain, would 
not be able to participate in active hobbies and would be 
confined to a sedentary occupation for the rest of his life.

In December 1998, the veteran underwent a CT Myelography.  
The examiner's impression was the following:  retrolisthesis 
of L5 on L4, grade I - II; fixation place and pedicle screws 
at L4 and L5 bilaterally; post-surgical / laminectomy defects 
were seen at the L4 level; spinal stenosis from bony 
overgrowth and disk bulge at the L3-4 level, moderate to 
severe; right lateral impression on the thecal sac, with 
narrowing the transverse diameter of the thecal sac seen at 
the upper L4 level from bony protuberances; severe spinal 
stenosis was also suspected at the L4-5 level at the level of 
the retrolisthesis from diffuse disc bulge and the 
retrolisthesis itself; detailed imaging was limited secondary 
to a substantial streak artifact at the L4-5 level; there was 
no evidence for arachnoiditis or abnormality in morphology at 
the conus medullaris or upper caudal equine down to the L3 
level.

The veteran underwent a VA neurological examination in April 
1999.  The examiner stated that the veteran had a history of 
disc herniation that resulted from a trauma in the service, 
status post laminectomy L4 with forward subluxation of L4/L5 
with fair internal fixation orthopedic appliance screws 
bridging L4 and L5.  There was also suggested x-ray change of 
callous formation laterally between L3-L4 on the left side.  
There was extensive degenerative disc disease (DDD) involving 
the entire spine including cervical, thoraci and lumbar 
spine.  The degrees of DDD were reported from x-rays as 
moderate to severe.  The veteran's right foot had a small 
spur on the planar and posterior surface of the calcaneus.  
The examiner also reported arachnoiditis.

The veteran submitted to a VA spine examination in January 
2001.  The examiner noted that the veteran had weakness in 
his back, stiffness and fatigability.  There was a lack of 
endurance in his back and he had a difficult time walking due 
to pain.  The veteran's pain was constant, although there 
were flare-ups when he walked for long distances, stood or 
sat down for long periods of time.  With regard to functional 
impairment due to flare-ups, when the veteran had a flare-up 
he had to sit down and rest or lay flat.  Forward flexion of 
the lumbosacral spine was 0 to 10 degrees with pain, lacking 
85 degrees.  Backward extension was 0 to 5 degrees, lacking 
30 degrees.  The veteran also fell while bending backwards.  
Lateral flexion was 0 to 5 degrees with pain and the veteran 
could hardly rotate at all.  

X-rays of the lumbar spine revealed a metal fixation of L5 to 
S1 by two independent screw assemblies.  There appeared to 
have been mainectomies involving L5.  There was disc thinning 
at L5-S1 and there was mild spondylolisthesis of L5 over S1.  
Mild degenerative osteophytosis was noted at L3-4 anteriorly.  
The examiner concluded that the veteran had severe chronic 
lumbosacral pain which was a direct result of the traumatic 
arthritis obtained while on active duty.  The veteran had 
severe limitation of range of motion and difficulty with 
ambulation and needed assistance with his daily activities.

X-rays of the lumbosacral spine dated August 2002 revealed 
post L5-S1 fusion, with anterolisthesis of L5 on S1, no acute 
compression fractures and degenerative disease of T11-12.

In October 2002, the veteran submitted to a neurology work-up 
at the Pittsburgh VAMC.  A sensory examination revealed 
prominent sensory impaired proprioception and vibration 
sensation in the lower extremities.  The assessment stated 
that the veteran had a history of major back trauma and 
lumbosacral fusion with external fixation, with arachnoiditis 
and increasing numbness and weakness in the lower 
extremities.  The veteran was also started on a pain 
management plan.

The veteran submitted to a VA spine examination in June 2004.  
The veteran stated that he had constant pain in his lower 
back.  The pain radiated down the buttocks to the legs and 
feet bilaterally.  He reported stiffness and weakness of the 
legs.  Flare-ups occurred after lying in bed all night and in 
cold and damp weather.  The veteran reported that flare-ups 
occurred on a daily basis.  The veteran ambulated with a cane 
and stated that he can walk 50 to 60 yards before he must 
rest.  He reported that he falls quite often.  He stated that 
he could not go out in the winter because he could not get 
his feet high enough to walk through snow.  With regard to 
incapacitating episodes during the past 12 months, the 
veteran stated that he was incapacitated approximately 6 to 8 
days out of the prior 12 months.  He stated that he stayed in 
bed and did not see a doctor.  The examiner noted that 
clinical records for the past 12 months had been reviewed but 
no records were found with regard to a discussion between the 
veteran and a health care professional regarding 
incapacitating episodes.

Examination of the spine revealed no spasm but the veteran 
reported that the entire area was tender to the touch.  There 
was no evidence of abnormal musculature in this area and no 
evidence of abnormal shoe wear.  Deep tendon reflexes were 
absent for both the patellar and Achilles despite repeated 
attempts.  Sensation was absent in the toes and the foot 
until the hind foot where it returned to normal.

Range of motion was attempted but very difficult to perform.  
The veteran fell twice while attempting to perform range of 
motion.  He was able to flex to 5 degrees but tears came to 
his eyes and he stated that it was very painful.  He was not 
asked to repeat flexion.  When he attempted to do extension, 
lateral flexion and rotation, the veteran became very 
unsteady and nearly fell.  These measurements were not 
completed.  The veteran appeared to be in extreme discomfort.

The examiner's impression was traumatic arthritis of the 
lumbar spine that resulted from spinal fusion with a fixation 
plate rather than screws.  There was grade 1-2 retrolisthesis 
of L5, L4 and spondylolysis of L5 and L4.  There was no 
ankylosis, no neck brace or long leg brace was needed and the 
veteran was not bedridden.

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  In a letter dated October 2002, the RO 
informed the veteran of the evidence needed to substantiate 
his claim.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  The October 2002 letter informed the 
veteran that the RO would make reasonable efforts to obtain 
relevant evidence such as private medical records, employment 
records, or records from state, local or Federal government 
agencies.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The October 2002 letter requested that the veteran 
provide the names of the people, agencies or companies who 
have relevant records, including the corresponding addresses, 
time frames and conditions for which the veteran was treated.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Although the RO did not send a letter 
specifically requesting that the veteran provide any evidence 
in his possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), it is determined that the veteran is 
not prejudiced by such failure.  The RO has consistently 
requested the veteran provide information about where and by 
whom he was treated for his low back disability.  There are 
no outstanding records to obtain.  When the veteran has 
provided information about where he was treated for his 
claimed conditions, the VA has obtained said records.  
Therefore, for all of the aforementioned reasons, it is 
determined that the veteran was not prejudiced by the RO's 
not specifically requesting that the veteran provide any 
evidence in his possession that pertained to his claim.

It is noted that pursuant to 38 U.S.C.A. § 5103, upon receipt 
of a substantially complete application, the RO must provide 
the veteran with the aforementioned notices.  In this 
instance, even though the appellant was not provided the 
aforementioned notice prior to the initial unfavorable 
decision in August 1998, it is determined that he is not 
prejudiced by such failure.  For one thing, inasmuch as the 
initial unfavorable decision in August 1998 predated the 
VCAA, the required notices described in the VCAA could not 
have been given before then.  Furthermore, VA has 
consistently asked the veteran for information about where 
and by whom he was treated for his low back throughout the 
more than 6 years that his claim has been adjudicated.

There are no outstanding records to obtain.  When the 
appellant has provided information about where he was treated 
for his claimed conditions, VA has obtained the records.  The 
veteran was not prejudiced by the timing of the notices 
contained in the October 2002 VCAA letter.  Following that 
letter, the development of the claim continued, and in 
September 2004, the claim was reviewed and the veteran was 
sent a supplemental statement of the case.  As a result, the 
veteran was provided the required notices and he was afforded 
an opportunity to respond after he was fully informed of the 
evidence needed to substantiate the claim.  See Bernard v. 
Brown, 4 Vet.App. 384 (1993).
In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide and 
the information and evidence the appellant must provide.  See 
38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

Relevant Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 
(2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2004).  All benefit of the 
doubt will be resolved in the veteran's favor.  See 38 C.F.R. 
§ 4.3 (2004).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25 (2004).  Pyramiding, that is the evaluation of 
the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  See 38 C.F.R. § 4.14 (2004).  It is possible 
for a veteran to have separate and distinct manifestations 
from the same injury which would permit rating under several 
diagnostic codes, however, the critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to these disabilities beyond that which 
is set out herein below.  In an increased rating case, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

Rating Musculoskeletal Disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2004) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination, on 
which ratings are based, adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  See 38 C.F.R. § 4.40 
(2004).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2004).

Specific Rating Criteria

The veteran filed his claim for an increased evaluation in 
March 1998.

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  See 68 Fed. Reg. 51, 
454-51, 458 (Aug. 27, 2003).  Where a law or regulation 
changes after the claim has been filed, but before the 
administrative or judicial process has been concluded, the 
version most favorable to the veteran applies unless Congress 
provided otherwise or permitted VA to do otherwise and VA did 
so.  See VAOGCPREC 7-2003.  The Board will therefore evaluate 
the veteran's service-connected traumatic arthritis of the 
lumbar spine under both the former and the current schedular 
criteria, observing that the revised criteria may not be 
applied to any time period before the effective date of the 
change.  See 38 U.S.C.A. § 5110(g) (West 1991); 38 C.F.R. § 
3.114 (2002); VAOPGCPREC. 3-2000 (April 10, 2000); Green v. 
Brown, 10 Vet. App. 111, 117 (1997).



(i.) The former schedular criteria

The veteran's service-connected traumatic arthritis of the 
lumbar spine has been evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292 (2001) as 40 percent disabling.  

Former Diagnostic Code 5292 [spine, limitation of motion of, 
lumbar] provided the following levels of disability: 

40% Severe;

20% Moderate;

10% Slight.

See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Words such as "slight", "moderate" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  See 38 C.F.R. § 4.6 (2003).  It should 
also be noted that use of terminology such as "severe" by VA 
examiners and other medical professionals, although evidence 
to be considered by the Board, is not dispositive of an 
issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  See 38 C.F.R. §§ 
4.2, 4.6 (2003).

Diagnostic Code 5293, effective prior to September 23, 2002, 
provided a 60 percent rating for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.  A 40 percent rating was provided 
for severe; recurring attacks with little intermittent 
relief.  Moderate; recurring attacks were provided a 20 
percent rating and mild attacks were given a 10 percent 
rating.  A noncompensable rating was assigned for 
postoperative, cured intervertebral disc syndrome.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (prior to September 23, 
2002).

Diagnostic Code 5293, effective September 23, 2002 to 
September 25, 2003, provides the following:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Section 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.

The formula for rating intervertebral disc syndrome based on 
incapacitating episodes was as follows:

60 % With incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months;

40 % With incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 
months;

20 % With incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks during the past 12 
months

10 % With incapacitating episodes having a total duration of 
10 at least one week but less than 2 weeks during the past 12 
months.

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (from September 
23, 2002 to September 25, 2003).

(ii.) The current schedular criteria

The current version of the General Rating Formula for 
Diseases and Injuries of the Spine provides as follows:

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

100% Unfavorable ankylosis of the entire spine;

50% Unfavorable ankylosis of the entire thoracolumbar spine;

40% Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine;

30% Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine;

20% Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis;

10% Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but	 not greater 
than 335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. Note (4): Round each 
range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003)

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2003).

The 2002-3 version of the rating criteria specifically 
applicable to intervertebral disc syndrome was essentially 
unchanged, although renumbered, when the new rating formula 
for rating disabilities of the spine became effective 
September 26, 2003. The current schedule for evaluating 
intervertebral disc syndrome provides the following:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

60 % With incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months;

40 % With incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 
months;

20 % With incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks during the past 12 
months

10 % With incapacitating episodes having a total duration of 
at least one week but less than 2 weeks during the past 12 
months.

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.

See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2003).

Analysis

The veteran is seeking an increased disability rating for his 
service-connected traumatic arthritis of the lumbar spine, 
which is currently evaluated as 40 percent disabling.  He 
contends that the symptomatology associated with his back 
disability is more severe than is contemplated by the 
currently assigned rating.

Assignment of Diagnostic Code

The veteran's service-connected low back disability has been 
rated as traumatic arthritis of the lumbar spine under former 
Diagnostic Codes 5292, discussed above.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

After a review of the evidence pertaining to the veteran's 
service-connected traumatic arthritis of the lumbar spine, 
the Board has determined that the most appropriate former 
diagnostic codes for evaluation of the disability are 
Diagnostic Codes 5292 (under which the veteran is already 
rated) and 5293.  The veteran's back condition appears to 
involve principally pain and limitation of motion, which is 
congruent with former Diagnostic Code 5292 [limitation of 
motion of the lumbar spine].  Because the veteran has been 
diagnosed with traumatic arthritis of the lumbar spine that 
resulted in spinal fusion with a fixation plate instead of 
screws and grade 1-2 retrolisthesis of L5, L4 and 
spondylolysis of L5, L4, former Diagnostic Code 5293, 
involving intervertebral disc syndrome, may also be employed 
in this case.

With respect to the current schedular criteria, all lumbar 
spine disabilities, with the possible exception of 
intervertebral disc syndrome, are rated using the same 
criteria. As explained above, the veteran's service- 
connected disc degeneration is consistent with intervertebral 
disc syndrome, so the current Diagnostic Code 5243 is also 
applicable to the instant case.

Schedular rating

(i.) The former schedular criteria

The veteran currently has a 40 percent rating under former 
Diagnostic Code 5292 for severe limitation of motion of the 
lumbar spine.  40 percent is the maximum rating available 
under 5292.

Moreover, a disability rating is not warranted under former 
Diagnostic Code 5293, effective prior to September 23, 2002.  
To achieve a 60 percent disability rating, intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disk, and 
little intermittent relief, must be demonstrated.  The April 
1999 VA examiner reported that the veteran suffered from a 
history of degenerative disc disease, but the evidence of 
record did not demonstrate that the veteran suffered from 
sciatic neuropathy.  As noted above, at the June 2004 VA 
examination, the veteran reported having flare-ups of back 
pain approximately 6 to 8 days out of the prior 12 months.  
During such episodes, the veteran reported that he stayed in 
bed and did not see a doctor. 

Given the relatively short and infrequent nature of the 
veteran's flare-ups of back pain, he is able to experience 
relief from symptoms on more than only an intermittent basis.  
As such, the Board observes that the veteran has not provided 
any objective medical evidence of treatment for these 
episodes.  Thus, while the veteran does appear to have 
recurrent attacks of back pain, he does not warrant a 60 
percent rating.

Diagnostic Code 5293, as effective from September 23, 2002 to 
September 25, 2003, also does not avail the veteran.  In 
order to obtain a 60 percent disability rating, the veteran 
must suffer from pronounced intervertebral disc syndrome, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, and little intermittent 
relief.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  
As noted above, the veteran underwent neurological 
examinations in April 1999 and October 2002.  The April 1999 
examination revealed extensive degenerative disc disease 
(DDD) involving the entire spine.  The degrees of DDD were 
reported from x-rays as moderate to severe.  The October 2002 
assessment stated that the veteran had a history of major 
back trauma and lumbosacral fusion with external fixation.  
Neither examiner stated that the veteran suffered with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings.  Id.

Alternatively, Diagnostic Code 5293, effective September 23, 
2002 to September 25, 2003, allows a disability rating to be 
evaluated by combining under Section 4.25 separate 
evaluations of chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities. Since no neurologic symptomatology or other 
pertinent disability has been exhibited, such alternative 
evaluation is not for application in this case.

(ii) The current schedular criteria

As discussed above, under the current schedular criteria the 
veteran's back disability could be alternatively rated under 
the general rating formula for back disabilities or 
alternatively under the specific criteria found in Diagnostic 
Code 5243.

To obtain a disability rating higher than the currently 
assigned 40 percent under the new spine regulations as they 
pertain to range of motion, the veteran would have to 
demonstrate unfavorable ankylosis of the entire thoracolumbar 
spine.  With regard to range of motion testing, the veteran 
fell twice in attempts to perform range of motion.  He was 
able to flex to 5 degrees but tears came to his eyes and he 
stated that it was very painful.  When he attempted to do 
extension, lateral flexion and rotation, the veteran became 
very unsteady and almost fell.  The veteran was reported to 
appear to be in extreme discomfort.  

Although the June 2004 VA examination revealed that the 
veteran did not have unfavorable ankylosis of the entire 
thoracolumbar spine, he had severe pain on motion.  The 
degree of pain reported by the examiner indicates that the 
veteran's usefull motion is extremely limited and may be 
considered comparable to ankylosis.  Accordingly, the 
veteran's disability picture more nearly approximates a 
rating of 50 percent under the new spine regulations, than 
the existing 40 percent rating.  See 38 C.F.R. §§  4.40, 4.45 
and 4.59, 4.71a and the Court's holding in DeLuca.  

The current version of Diagnostic Code 5243 regarding 
intervertebral disc syndrome does not avail the veteran.  To 
obtain a 60 percent disability rating, the veteran must 
suffer from pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2004).  As 
explained above in connection with the 2002-3 version of this 
regulation, which is identical, neither the April 1999 nor 
the October 2002 examiner stated that the veteran suffered 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings.  Id.

The objective clinical findings of record, however, do not 
reflect impairment that warrants a higher rating.  
Furthermore, although the veteran experiences pain on motion 
and some flare-ups, such are contemplated by the award of a 
50 percent rating under Diagnostic Code 5243.  Therefore, the 
Board is unable to identify any clinical findings that would 
warrant an increased evaluation under 38 C.F.R. §§ 4.40, 4.45 
and 4.59.  The current 50 percent rating adequately 
compensates the veteran for any functional impairment 
attributable to his low back disability, which as discussed 
above includes episodes of pain and limited motion.  See 38 
C.F.R. § 4.1, 4.10 (2004).

The evidence in this case is approximately balanced regarding 
the question of whether the veteran's traumatic arthritis of 
the lumbar spine has increased in severity.  Therefore, the 
benefit-of-the-doubt will be conferred in his favor and his 
claim for an increased rating for traumatic arthritis of the 
lumbar spine is granted, subject to the controlling laws and 
regulations, which govern awards of VA compensation.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.400 
(2003); see also Gilbert v. Derwinksi, 1 Vet. App. 49 (1990).


ORDER


Entitlement to a 50 percent rating for arthritis of the 
lumbar spine is granted.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


